               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

OMMIE JOHN MICHAEL WILLIAMS,JR., )
                                 )
       Plaintiff,                )
                                 )
  v.                             )                   CIVIL ACT. NO. 1:19-cv-690-ECM
                                 )                              (WO)
MATTHEW G. STEVENS, et al.,      )
                                 )
       Defendants.               )

                     MEMORANDUM OPINION and ORDER

       On January 16, 2020, the Magistrate Judge entered a Recommendation (doc. 22)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, and for good cause, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failure to provide the

Court with his current address and his failure to comply with the orders of this Court.

      A separate Final Judgment will be entered.

      Done this 6th day of February, 2020.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
